Name: Commission Regulation (EEC) No 3387/80 of 22 December 1980 on the arrangements for imports into Italy of bed linen originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/46 Official Journal of the European Communities 30 . 12 . 80 COMMISSION REGULATION (EEC) No 3387/80 of 22 December 1980 on the arrangements for imports into Italy of bed linen originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), in its present form , and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059 /78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Italy of bed linen (category 39), originating in Romania, have exceeded the level referred to in paragraph 3 of the said Articles ; Whereas , in accordance with paragraph 5 of the said Article 11 , Romania was notified on 15 October 1980 of a request for consultations ; whereas , following these consultations, it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures :hat the quantitative limit is observed by means of a double-checking system in accordance with Annex V :o the Regulation in question ; Whereas the products in question exported from Romania between 1 January 1980 and the date of ;ntry into force of this Regulation must be set off igainst the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation ire in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into Italy of the category of products originating in Romania specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Romania to Italy before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Romania to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Romania on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Commission ftienne DAVIGNON Member of the Commission i ) OJ No L 365 , 27 . 12 . 1978 , p. 1 . 0 . 12. 80 Official Journal of the European Communities No L 355/47 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 39 62.02 B II a) c) III a) 2 c) 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen other than of cotton terry fabric I Tonnes 330 (') 347 364 ) An exceptional additional quantity of 200 tonnes has been agreed for 1980 with the possibility of carry-over into 1981 .